EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Cancel claims 9-10 without prejudice.

           This application is in condition for allowance except for the presence of claims 9-10 directed to inventions non-elected without traverse (see e.g. response filed 04/29/2020). Accordingly, claims 9-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Aster et al (WO 2015//065986) is considered to be the closest prior art of record.  Applicants arguments filed 08/31/21 that one of ordinary skill in the art would not combine Poncz for the detection of PF4 in a method of Aster because exogenous PF4 is added in Aster and one would be detecting added PF4 and released PF4 in the modified method of Aster is found persuasive.  Thus, the 103 rejection of Aster in view of Poncz is withdrawn (see the OA filed 06/16/21 for the teachings of Aster and Poncz.
The next closest prior art of record is considered to be Amiral et al (US 5,466,582). Amiral et al teaches a method for detecting anti- PF4/heparin complex 
Double patenting withdrawal
Applicant’s argument that application 16/048,028 does not require inclusion of a thrombocyte-containing reagent in the mixture, nor determination of an amount of PF4 in the reaction mixture, nor comparison of the amount of PF4 in the reaction mixture is found persuasive and therefore the double patenting rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/GARY COUNTS/Primary Examiner, Art Unit 1641